THEA'ITORNEYGENERAL
                       OFTEX.~~



                        July   22,   1949.

Ron. John A. !4enefor            opbiion     80.   V-859.          .
County Attorney
opton county                     Rer The presentmaxlmumao8-
Rankin, Texar                        pernation of the COW&J
                                      Auditor      of Uptan   Gount~.

Dear   Sirn

          Ref8renae is made to your recent request ~Ueh
road8 in part PI f0110v8¶
            "At the request of the District Judge of
       the 83rd Mstrlct Court, I am requesting an
       opinion concerningthe maximum 8alary that tbo
       County Auditor of Upton Cou&y, T8xa8, may be
       paid. Upton County ha8 a population of 1088
       than 20,000 kid a taxable valuation of more
       than fifteen million.*
              Article 1646, B.C.S., provide8 In put aa fol-
lOn!
              *en the Corrirsionerr~Court of a Couu-
       ty not nationed ti 0nmvat.d in the proowl-
       ing Artlclr shall la&mlaa U&t m Auditor ia
       a publia necressitjin @ho Urnpatch of the
       oounty bustiess, ud shall enter 8n order upon
       the mlnutrr of 88l(lCeurt fully setti out
       the ro88en fer and necessity of an AwlY tor,
       UQ rhall am8o suah sdor to be certified to
       the Dirtriot Judge or District Judgss hav-
        si8Uetlon in the oounty, maid Judge or
       Judgo8 rhall, if 8aid ma8on be oonsidered
       good md rufflalont,appoint a County Auditor
       88 povid8d 3.~the pxwaeding titlale, who
       rha 1 qualify and perfor all the duti88 ro-
       quirod   of Oounty Auditor8 by the law8 of thi8
       State gnd vho ahall recrlro as oompensatioa
       for him rervices am County Audltor an annual
                of sot more *aU th8 amma    total eom-
       penra
       8a1T ion and/or salary alloved or paid the As-
       808804;and Oo~laator of Taxes In hi8 county,
       . . .
Hon. Jehn A. Rouofeo, page 2 (v-859)


         sunder the provisions of 1646 supra, the Couuty
Auditor was entitled in 1948 to an annual salary of not
more than the annual total compensationalloved or paid
the Amsessor~ollector of Taror. Under the provisions
of 3912e-12, V~.C.S.,the ABBeBsor-Collectorin Upton
Couuty could have boa paid the sum of $5400.00 per an-
num. And according to the facts presentedhe was alloved
the m8xLmum salary. Therefore, in 1948 the maximum sala-
ry allowed the Oounty Auditor under the law was $5400.
                  Section 1 of Senate Bill 92, Acts of the 51st
hgi818tUr4,          provides a8 fOllOW8:
           "Sootion 1. The ComPrissioners Court l.n
      each oouutg of this State Is hereby author-
      ized, whelhin their judgment the financial
      condition of the county and the needs of the
      officer justify the increase, to enter en or-
      dor increasing the coqensation of the pre-
      cinct, county and district officers, or ei-
      ther of them, In 8.nadditionalamount not to
      exceed twenty-five (25s) per cent of the 811111
      allowed under the law for the fiscal year of
      1948, whether paid on fee or salary basis;
      provided,however, the members of the COrniD-
      sloners Court may not raise the salaries of
      any of much CommissionersCourt under the
      terms of this Act without raising the salary
      of the remaining county official8 in like pro-
      portion.R

           Under the plain provisions of Senate Bill g2,
the Connissloners~Court Is authorized to grant an ln-
crease of $1350 (25s of $5400) to the county officers.
In the cam0 of American Idamity Go. v. Red River Bat.
mauk, 132 S.W.2d 473 T      ci   A    1939    it di
med),     it was held ~~:*the'~o~~y Aul.l~o~%y    t&
statute is lade an officer of the County." Therefore,
If the County Auditor warnreceiving $5400 prior to th8
effective date of Senate Bill 92, the maximum salary
vhlch he may nov recolve is $6,750 per annum. We call
your attention to Section 4 of Senate Rlll 92 which must
be complied with before any Increase may be granted.
Furthermore,the provisions of Article 689a-11, V.C.S.,
must be folloved. Any Increase in compensationfor the
year 1949 must be in the same proportionas the balance
of the year relates to the total annual increase that
may be made under Souate Bill 92. (A. 0; Opinion IO.
V-231).
eon. John A. Menefee, pago 3 (V-859)




         The maximum salary which may be paid the
    County Auditor of Upton County la 46750 per
            Article 1646 V,C.S * Senate Bill 92,
    %rmk    the 51st Legislaturi:1949.
                                  Yours very truly,
                              ATTORNEYGENRRALOFTEXAS




BA:et:bh




                               IRST ASSISTANT
                              ATTORREY f3BiRRU